Citation Nr: 9920673	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a scar, 
laceration of the right knee and residuals of an incomplete 
fracture of the distal third of the right femur, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a scar with slight muscle damage to the quadriceps muscle of 
the right thigh. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In an April 1999 written argument, the veteran's 
representative raised the issues of entitlement to service 
connection for a heart and lung disorder.  As these issues 
have not been certified for appellate review, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The objective manifestations of the veteran's scar, 
laceration of the right knee and residuals of an incomplete 
fracture of the distal third right femur, include full range 
of motion of the right knee with no evidence of any effusion 
or instability; the scar is well-healed and is not shown to 
be tender and painful or poorly nourished with repeated 
ulceration. 

2.  The objective manifestations of the veteran's scar with 
slight muscle damage to the quadriceps muscle of the right 
thigh, included full range of motion of the right thigh with 
no evidence of any significant impairment; a well-healed scar 
which is not tender and painful or poorly nourished with 
repeated ulceration.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the service-connected scar, laceration of the 
right knee and residuals of an incomplete fracture of the 
distal third right femur have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 
4.71a, 4.118 Diagnostic Codes 5010 and 7805 (1998).

2.  The schedular criteria for an increased (compensable) 
evaluation for the service-connected scar with slight muscle 
damage to the quadriceps of the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.56, 4.73, Diagnostic Code 5314 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service and a 
disability evaluation examination.  The Board does not know 
of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (1998).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

II.  Factual Background

The veteran contends that the disabilities at issue are more 
severely disabling than currently evaluated as a result of an 
inability to perform daily activities, such as grocery 
shopping and walking in the park.  He maintains that if he 
squats down, he is unable to get back up.  The veteran 
contends that the weather affects his pain and causes his 
muscles to ache.  

Service medical records show that in March 1952, the veteran 
complained of a laceration of the right knee and a puncture 
to the right thigh as a result of having fallen into a gun 
pit during a drill.  On examination, the skin was warm and 
moist.  The veteran was noted to have been in moderate acute 
distress.  An examination of the right leg revealed a 
hematoma in the muscle groups of the right thigh, a puncture 
wound of the medial aspect of the right thigh and a 
laceration approximately five inches on the lateral aspect of 
the right knee.  The veteran had acute pain and tenderness 
about the right thigh.  An X-ray in the anterior and 
posterior views of the right leg revealed an incomplete 
fracture which was about 1.5 centimeters in length and which 
extended through the periosteum at the distal third of the 
right femur.  There was no displacement or bony fragments.  
The veteran was diagnosed as having a puncture wound of the 
right thigh and a lacerated wound of the right knee, both 
were without any nerve or artery involvement.  The veteran 
returned to active duty in April 1952.  In August 1952, the 
veteran was seen for a soft tissue defect in the scar region 
of the right thigh three inches above the patella was noted.  
It was noted that there was a 3/4 inch difference in the 
circumference of the two thighs; no difference eight inches 
above the patellas.  The veteran had full range of motion.  
The veteran was then admitted to the United States Naval 
Hospital for observation.  At the time of discharge in 
September 1952, the veteran was fully ambulatory with no 
abnormality of gait and a full range of motion in the right 
knee.  Three was no localized area of tenderness about the 
knee joint or the thigh.  The veteran continued to have a one 
half inch smaller thigh circumference on the right than on 
the left.  

In October 1952, the veteran was admitted to the United 
States Hospital in Portsmouth, Virginia for observation for 
arthritis due to trauma of the right knee.  On examination at 
that time, the veteran was found to have a puncture wound 
scar on the medial aspect of the right thigh about three 
inches above the right patella and a longitudinal scar over 
the lateral aspect of the right knee.  There was definite 
atrophy or defect over in the medial aspect of the right 
thigh just above the right knee joint and a firm nodule about 
the size of a walnut about that defect.  The veteran had 
weakness in flexion of the thigh on body an internal rotation 
of the thigh.  During an neurological examination, there was 
sensory and hyperesthesia lateral to the scar on the right 
knee about one inch by two and one half inches.  X-rays of 
the lower femur and knee joints showed amorphous 
calcification medial to the distal third of the shaft of the 
femur.  It was noted that there had been no significant 
change in appearance of the calcifications since the last 
examination, performed in August 1952.  There was no 
abnormality of the right knee joint.  It was felt that the 
veteran had myositis ossificans of the distal right femur 
without any change since the previous examination.  During 
the course of hospitalization the veteran was observed to 
have been able to run all over the ward and not to have any 
pain or difficulty associated with the right knee.  The 
examining physician concluded that the veteran had severed 
his right vastus medialis muscle, but that it had not 
resulted in any deformity.  The veteran was able to return to 
duty.  The veteran's diagnosis was changed to wound, 
laceration of vastus medialis muscle with injury to artery or 
nerve.  During an October 1954 examination for undesirable 
discharge, the veteran's lower extremities were found to have 
been normal.  The veteran was diagnosed as having a history 
of a puncture wound of the right thigh in March 1952 and 
arthritis due to trauma of the right knee.  

A June 1956 VA examination report reflects that the veteran 
complained of dull right knee pain after he stood for 
prolonged standing or working and of fatigue in the right 
leg.  There was a linear scar four inches long on the lateral 
surface of the right knee, which was noted to have been the 
residual of a laceration.  The scar was non-tender and non-
adherent.  There was also a linear 1/2 inch scar on the lower 
medial surface of the right thigh with a depression under it 
and a defect of the quadriceps muscle (which was noted to 
have ruptured at the time of the in-service injury).  There 
was no limitation of motion in the right knee with no 
evidence of any crepitation.  An X-ray showed a small 
hyperostosis of the lower right femur, apparently the result 
of sub-periosteal hematoma.  The veteran was diagnosed as 
having a scar of the right lower thigh residual puncture 
wound, slight damage to the quadriceps muscle, and a scar of 
the right knee, a residual of a laceration. 

An October 1994 examination report reflects that the 
veteran's thigh circumference was 43 centimeters on the left 
and 41 centimeters on the right.  The veteran had a two 
centimeter punctate scar on the right medial lateral 
suprapatellar region in the area of the vastus medialis.  The 
remainder of the examination revealed normal strength in the 
lower extremities, normal sensation and essentially normal 
limitation of motion (the veteran only lacked three degrees 
of extension of the right knee).  The veteran was able to 
walk on his heels and toes without difficulty and his 
ambulation, station and cadence were all found to have been 
normal.  There was also no evidence of any ligamentous 
instability, effusion, swelling or menisceal instability of 
the right knee.  X-rays of the right knee revealed no 
evidence of any fractures, dislocations, or radiopaque 
foreign bodies.  There was some diffuse cortical thickening 
of the distal femur which was found to have been consistent 
with the diagnosis of diffuse idiopathic skeletal 
hyperostosis.  A diagnosis with respect to the veteran's 
right knee, femur and/or thigh was not entered at that time.  

November 1996 VA Bones and Orthopedic examination reports 
reflect that the veteran had full range of motion of the 
right knee (flexion to 140 degrees and extension to 0 
degrees) with no evidence of any swelling, deformity, 
angulation, false motion, shortening, intra-articular 
involvement, subluxation, lateral instability, nonunion or 
loose motion.  Apley, Mcmurray, Drawer and Lachman's signs 
were all reported to have been negative.  An X-ray of the 
right knee and femur, in the anterior-posterior views, 
revealed no evidence of any definite fracture or any osseous 
or lytic lesion.  Degenerative spurring was seen off the 
femoral head below the head and neck and osteophytes which 
were beginning to form at the distal, medial and lateral 
cortises of the femur.  The impressions of the examiner were: 
(1) degenerative changes including degenerative spurring of 
the femoral head near the femoral head and neck junction of 
the right femur and (2) a normal examination of the joints.  

VA outpatient reports, dating from July 1996 to July 1997 
primarily reflect that the veteran was seen for unrelated 
disorders, that he complained of right knee pain and that a 
May 1997 X-ray of the right knee revealed minimal 
degenerative arthritic changes of the right knee joint.  

October 1997 VA Bones and Orthopedic examination reports 
reflect that the examiner noted the veteran's in-service 
history with respect to the disabilities at issue and that he 
had reviewed the claims file prior to the examination.  The 
examiner reported that the veteran had had periodic flare-ups 
and that he was retired from the construction employment 
business as a result of leg pain.  The veteran related that 
his pain had increased with activity, improved with rest and 
had interfered with daily activities.  He denied having any 
particular swelling or loss of motion.  There was no evidence 
of an infection or other complications related to the in-
service injury.  The veteran did not use any assistive 
devices.  On examination, the veteran was noted not to have 
been in any acute distress and an examination of the right 
knee, to include previous X-rays were essentially within 
normal limits and did not reveal any significant impairment 
other than perceived pain around the knee.  A laceration was 
noted over the medial aspect of the leg which was well-
healed, was not found to have been adherent to any underlying 
muscle or to have caused any muscle or tendon damage.  

X-ray of the right femur, performed in October 1997 in the 
anterior and posterior views, revealed multiple bony 
exostoses which extended from the distal femoral diaphysis 
and metaphysis which were compatible with benign 
osteochondromata; such findings were suggestive of multiple 
hereditary exostoses, which were unchanged since the previous 
examination other that the posterior femoral exostosis which 
had mildly increased in size.  The X-rays also revealed 
Pellegrini-Stieda disease and moderate degeneration of the 
right acetabulofemoral joint.  The veteran was diagnosed a 
having a laceration of the right distal medial leg, status 
post fracture of the distal femur, apparent on X-ray and 
without any residual deformity, status-post tight muscle 
injury and status-post incomplete fracture of the distal 
third femur, respectively.  The examiner noted on the Bones 
examination report that while the veteran had sustained a 
significant injury to "his leg," he did not have any 
significant impairment other than perceived pain around the 
knee.  In this regard, there was no evidence of adhesion of 
the scar to the underlying muscle and no evidence of any 
muscle damage.  The veteran had normal strength and range of 
motion of the knee.  There was no evidence of tenderness 
about the scars (see scar examination report in following 
paragraph) with no evidence of any ulceration about the wound 
and/or chronic infection.  Based on his evaluation and a 
review of the records relating to the knee, it was opinion of 
the examiner that the veteran had excellent result to his 
thigh muscle injury and that the scars were well-healed.  He 
found that the current severity of the service-connected 
scar, laceration of the right knee and residuals of an 
incomplete fracture of the distal third of the right femur 
and his service-connected scar with slight damage to the 
quadriceps muscle of the right thigh not to have been 
significant.  

VA Muscle and Scar examination reports, dated in October 
1997, reflect that the veteran complained of occasional 
flare-up of his muscle injury ( i.e. the medial quadriceps 
muscle and the vastus medialis).  It was noted that the 
veteran had also sustained a fracture to the distal third 
femur, which had healed satisfactorily with no nerve or 
vascular injury.  On examination of the laceration of the 
right thigh, there was an entry wound in the medial distal 
thigh with a scar which measured approximately four 
centimeters by one centimeters.  There was no evidence of any 
significant tissue loss, adhesions, tendon, bone, nerve or 
joint damage, keloid formation or local erythema.  There was 
minimal depression of the scar and it appeared normal when 
compared to opposite and adjacent areas of the skin.  The 
muscle was noted to have been well-healed and to have had 
normal muscle strength.  There was no evidence of any muscle 
herniation or loss of muscle function.  In this regard, the 
veteran contracted the muscle satisfactorily.  It was noted 
that X-rays revealed evidence of a distal third femur 
fracture which had healed satisfactorily.  The veteran was 
diagnosed as having a thigh muscle injury and a laceration of 
the right thigh.  

VA outpatient reports, dating from October 1997 to January 
1998, reflect that the veteran was seen for unrelated 
disorders. 

During a May 1998 VA General Medical examination, the 
veteran's right knee was found to have been without 
tenderness or discoloration.  There was no patella.  A 
neurological, motor and sensory examination were all found to 
have been intact.  The veteran was diagnosed as having 
chronic right knee pain with status-post removal of the right 
patella dating to a crush injury to the right leg in 1952.  

III.  Analysis

A.  Scar, laceration of the right knee and residuals of an 
incomplete fracture of the distal third right femur. 

The service-connected scar, laceration of the right knee and 
residuals of an incomplete fracture of the distal third right 
femur has been assigned a 10 percent disability evaluation 
pursuant to 38 C.F.R. §§ 4.71a and 4.118, Diagnostic Codes 
5010 and 7805 (1998).  The Schedule for Rating Disabilities 
(Schedule) provides that arthritis due to trauma will be 
rated on limitation of motion of the affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 20 percent rating is warranted when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent rating is warranted when there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Pursuant to Diagnostic Code 7805, scars are to be rated on 
the limitation of function of the part affected.  

The Board has carefully reviewed the pertinent evidence of 
record and is of the opinion that an evaluation in excess of 
10 percent is not warranted for the service-connected scar, 
laceration of the right knee and residuals of an incomplete 
fracture of the distal third right femur.  In reaching such 
conclusion, the Board would observe that during recent VA 
examinations, conducted in October 1997 and May 1998, the 
veteran had full range of motion and strength of the right 
knee with no evidence of any tenderness, ecchymosis, 
swelling, edema, joint effusion or cruciate or collateral 
ligament laxity.  Accordingly, as there is no demonstration 
of any limitation of extension of the right leg to 15 degrees 
(the criteria for a 20 percent disability evaluation under 
Diagnostic Code 5261), flexion of the right leg limited to 30 
degrees (the criteria for a 20 percent disability evaluation 
pursuant to Diagnostic Code 5260), ankylosis of the knee in a 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees (the criteria for a 30 percent 
evaluation pursuant to Diagnostic Code 5256) or impairment of 
the tibia and fibula with moderate knee or ankle disability 
(the criteria for a 20 percent evaluation pursuant to 
Diagnostic Code 5262).  

Furthermore, despite the veteran's complaints of pain, 
objective findings noted above do not reflect any functional 
loss in the right knee.  Indeed, the VA examiner in October 
1997 indicated that the veteran did not have any significant 
impairment other than the perceived pain around the knee.  
Therefore, in the absence of any significant impairment with 
respect to the right knee, the Board is of the opinion that 
the service-connected scar, laceration of the right knee and 
residuals of an incomplete fracture of the distal third right 
femur is adequately represented by the 10 percent evaluation 
currently assigned.  38 C.F.R. §§ 4.10, 4.40 (1998); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although arthritis has been visualized in the right knee, no 
instability has been demonstrated; accordingly, separate 
compensable evaluations under codes 5003 for arthritis and 
5257 for knee instability are not warranted because 
additional disability is not demonstrated.  VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997).

In addition, a separate compensable rating for scar of the 
right knee is not warranted because there is no showing that 
it is tender and painful on objective demonstration, poorly 
nourished resulting in repeated ulceration, or result in any 
limitation of function of the right knee. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1997).  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  After careful 
consideration of the evidence of record, the Board concludes 
that the preponderance of the evidence is against the claim 
for an evaluation in excess of 10 percent for the service-
connected disability at issue.


B.  Scar of Right thigh

The veteran's service medical records show that March 1952, 
the veteran sustained a puncture wound of the right thigh.  
In July 1956, the RO granted service connection and a 
noncompensable rating was assigned under 38 C.F.R. § 4.73, 
Diagnostic Code 5314 for a scar with slight muscle damage to 
the quadriceps muscle of the right thigh.  During the 
pendency of the veteran's appeal, the regulations for rating 
muscle disabilities were revised, and the new regulations 
became effective on July 3, 1997.  See 62 Fed. Reg. 30,235 
(1997).  Where pertinent laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board has 
considered both the former and the new criteria in evaluation 
the service-connected scar with slight muscle damage to the 
quadriceps muscle of the right thigh, and finds no 
substantive difference in the old and new criteria which 
would pertain to the veteran's disability.  The analysis that 
follows would hold under both the new and old regulations.  
The sections of 38 C.F.R. § 4.56 and 4.118 cited below 
correspond to the language and organizational structure of 
the new regulations.  

Under 38 C.F.R. § 4.56 (c), for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection. Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty. 
Healing of slight muscle injuries is followed by good 
functional results. Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue. 38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

As noted previously, the RO has assigned a noncompensable 
evaluation to the service-connected scar with slight muscle 
damage to the quadriceps muscle of the right thigh pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5314.  Under that code, 
a moderately severe disability of the left anterior thigh 
group warrants a 20 percent rating; moderate disability 
warrants a 10 percent rating; and slight disability warrants 
a noncompensable rating.  In evaluating the severity of the 
aforementioned disability, the Board must consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, as well as the application 
of 38 C.F.R. § 4.40, regarding functional loss due to pain, 
and 38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

After reviewing the evidence from a longitudinal perspective, 
the Board finds that the preponderance of that evidence is 
against a compensable evaluation for the service-connected 
scar with slight muscle damage to the quadriceps muscle of 
the right thigh.  In reaching the foregoing conclusion, the 
Board observes that during recent VA examinations, conducted 
in October 1997, there was no residual muscle disability as a 
result of the in-service right thigh wound.  In particular, 
the veteran was shown, by VA examination of October 1997, to 
have had full range of motion and strength of the right leg.  
Moreover, the VA examiner indicated that despite the 
veteran's perceived pain around the right knee, there was no 
other significant impairment.  In fact, in his opinion, the 
veteran had had excellent result with respect to his thigh 
muscle injury and that any impairment (i.e. severity) was not 
found to have been significant.  Overall, the veteran is not 
shown to have any residual muscle damage so as to warrant a 
compensable evaluation for the service-connected scar with 
slight muscle damage to the quadriceps muscle of the right 
thigh in accordance with 38 C.F.R. § 4.73, Diagnostic Code 
5314.

In addition, other applicable Diagnostic Codes for the 
service-connected scar with slight muscle damage to the 
quadriceps muscle of the right thigh include 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998).  Under this section, a 
disability evaluation is assigned on the basis of limitation 
of function of the part affected.  In this regard, as the 
veteran's scar is located on the right thigh, the Board has 
considered whether a higher evaluation is warranted under the 
rating criteria for musculoskeletal disability of the right 
thigh.  However, there is no evidence of limitation of 
extension of the right thigh to five degrees (the criteria 
for a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (1998)), or limitation of flexion of the 
right thigh to 45 degrees (the criteria for a 10 percent 
evaluation under Diagnostic Code 5252).  There is also no 
evidence of limitation of rotation of the right thigh, with 
the inability to toe-out more than 15 degrees in the affected 
leg; or limitation of adduction of the right thigh, with the 
inability to cross legs (the criteria for a 10 percent 
evaluation under Diagnostic Code 5253). 

Additionally, the Board has considered all potentially 
applicable diagnostic criteria for scars, but there is no 
evidence showing that the veteran's right thigh wound scar is 
poorly nourished, with repeated ulceration (the criteria for 
a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (1998)); there is also no evidence indicating that 
this scar is tender and painful on objective demonstration 
(the criteria for a 10 percent evaluation under Diagnostic 
Code 7804).  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In short, there is no basis for a compensable 
evaluation for the veteran's right thigh wound scar under any 
potentially applicable diagnostic criteria, and the 
preponderance of the evidence is therefore against the 
veteran's claim.

In addressing the veteran's complaints of pain and weakness 
with respect to the right leg, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 concerning functional 
loss due to pain, weakness, incoordination and excess 
fatigability.  However, as range of motion of the veteran's 
right thigh is much greater than that required for a 10 
percent evaluation under the rating schedule and as there is 
no significant impairment with respect to the right thigh, 
the above evidence does not show weakness, incoordination or 
excess fatigability associated with the veteran's service-
connected disability at issue.  Therefore, even with 
consideration of §§ 4.40 and 4.45, the Board must conclude 
that a higher evaluation is not warranted for this 
disability.

Overall, the preponderance of the evidence is against the 
veteran's claim for an increased (compensable) evaluation for 
a scar with slight muscle damage to the quadriceps muscle of 
the right thigh.

IV.  38 C.F.R. § 3.321(b)(1)

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  While the 
veteran contends that his service-connected disabilities at 
issue have interfered with his ability to work, he has not 
submitted any evidence to support such assertion (i.e. 
employment records).  To this end, the Board notes that 
neither frequent hospitalization nor marked interference with 
employment due to service-connected disability associated 
with the jaw is shown, nor is there any evidence that these 
disabilities involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).


ORDER

An evaluation in excess of 10 percent for a scar, laceration 
of the right knee and residuals of an incomplete fracture of 
the distal third right femur is denied. 

A increased (compensable) evaluation for the scar with slight 
muscle damage to the quadriceps muscle of the right thigh is 
denied.




REMAND

A review of the record discloses that an April 1999 rating 
decision denied the veteran's claim for a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In that same decision, the RO increased 
the veteran's service-connected low back disorder from 10 
percent to 40 percent disabling.  After receiving notice of 
the RO's decision that same month, the veteran's 
representative in a written presentation, dated in May 1999, 
entered disagreement with both the denial of the TDIU and the 
assignment of a 40 percent evaluation to the service-
connected low back disorder.  As the case was, in May 1999, 
pending before the Board on other issues, the RO has not had 
the opportunity to issue a statement of the case addressing 
the issue regarding the claim for an evaluation in excess of 
40 percent for the low back disability and the claim for 
TDIU.  

In Manlincon v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 
1999), the Court held that, where a NOD had been filed, the 
Board erred in finding that the issue was "not now in 
appellate status," and should have remanded rather than 
referred the case to the RO.  Accordingly, the Board is 
required to REMAND this issue to the RO for issuance of a 
statement of the case regarding the issues of entitlement to 
TDIU and for an evaluation in excess of 40 percent for the 
service-connected low back disability.   

The RO should issue a statement of the 
case concerning the issues of a claim for 
entitlement to a TDIU and for an 
evaluation in excess of 40 percent for 
the service-connected low back 
disability.  

Only if the veteran completes his appeal by filing a timely 
substantive appeal on the aforementioned issues should this 
case be returned to the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

